 1   SEYFARTH SHAW LLP
     Catherine M. Dacre (SBN 141988)
 2   cdacre@seyfarth.com
     560 Mission Street, 31st Floor
 3   San Francisco, CA 94105-2930
     Telephone:    (415) 397-2823
 4   Facsimile:    (415) 397-8549
 5   SEYFARTH SHAW LLP
     Michael W. Kopp (SBN 206385)
 6   mkopp@seyfarth.com
     400 Capitol Mall, Suite 2350
 7   Sacramento, California 95814-4428
     Telephone:   (916) 448-0159
 8   Facsimile:   (916) 558-4839
 9   Attorneys for Defendant
     SIMPSON STRONG-TIE COMPANY, INC.
10
     LAW OFFICES OF FRANK PACHECO
11   Frank M. Pacheco (SBN 163467)
     343 East Main Street, Suite l706
12   Stockton, Califoria 95202
     Telephone: (209) 937-0644
13
     Attorneys for Plaintiff
14   GAYLE W. BROWN
15                                    UNITED STATES DISTRICT COURT
16                   EASTERN DISTRICT OF CALIFORNIA - SACRAMENTO DIVISION
17

18   GAYLE W. BROWN,                                   Case No. 2:19-CV-01921-KJM-AC
19                      Plaintiff,                     JOINT STIPULATION AND ORDER FOR
                                                       PLAINTIFF TO FILE THIRD AMENDED
20            v.                                       COMPLAINT
21   SIMPSON STRONG-TIE COMPANY, INC., and
     DOES 1 through 100, inclusive,
22
                        Defendants.
23                                                     Complaint Filed: January 8, 2019
24

25

26

27

28


                    JOINT STIPULATION FOR PLAINTIFF TO FILE THIRD AMENDED COMPLAINT
     62828995v.1
 1            Plaintiff Gayle W. Brown and Defendant Simpson Strong-Tie Company, Inc.
 2   jointly stipulate as follows:
 3            WHEREAS, On January 8, 2019, Plaintiff GAYLE W. BROWN (“Plaintiff”) filed
 4   a Complaint in the Superior Court of the State of California for the County of San
 5   Joaquin, entitled Gayle W. Brown v. Simpson Strong-Tie Company, Inc., et al., Case No.
 6   STK-CV-UCR-2019-0000289 (the “Complaint);
 7            WHEREAS, Plaintiff filed an Amended Complaint on March 1, 2019;
 8            WHEREAS, Plaintiff filed a Second Amended Complaint on August 21, 2019;
 9            WHEREAS, Plaintiffs seeks to amend the operative Second Amended Complaint
10   to add two new paragraphs, but is not adding any new causes of action;
11            WHEREAS, the parties seek to avoid litigating a motion for leave to amend the
12   Second Amended Complaint with a proposed Third Amended Complaint;
13            THEREFORE, IT IS HEREBY STIPULATED by and between the Parties as
14   follows:
15            1.    As a courtesy to Plaintiff and to avoid burdening the Court with motion
16   practice, Defendant does not oppose Plaintiff’s request to file the proposed Third
17   Amended Complaint attached as Exhibit A;
18            2.    Defendant is not conceding that the allegations in the Third Amended
19   Complaint have merit, that any cause of action in the Third Amended Complaint is
20   properly pled, and preserves all arguments and defenses, including as to jurisdiction.
21            3.    Defendant will have 14 days to respond to the Third Amended Complaint
22   after the Third Amended Complaint is accepted for filing by this Court.
23            4.    Plaintiff has stipulated to provide documents relevant to the new allegations
24   in the Third Amended Complaint without any requirement for Defendant to serve
25   requests for production for those documents and that those documents will be provided
26   by April 2, 2020.
27

28
                                                   1
                   JOINT STIPULATION FOR PLAINTIFF TO FILE THIRD AMENDED COMPLAINT
     62828995v.1
 1

 2            IT IS SO STIPULATED.
 3                                                    Respectfully submitted,
     DATED: April 1, 2020
 4                                                    SEYFARTH SHAW LLP
 5

 6                                                    By:         /s/ Michael W. Kopp
 7
                                                                    Catherine M. Dacre
                                                                    Michael W. Kopp
 8
                                                            Attorneys for Defendant
                                                            SIMPSON STRONG-TIE COMPANY
 9                                                          I, Michael Kopp, attest that all other
10
                                                            signatories listed, and on whose behalf
                                                            the filing is submitted, concur in the
11
                                                            filing’s content and have authorized the
                                                            filing.
12

13                                                    LAW OFFICES OF FRANK PACHECO
     DATED: April 1, 2020
14

15                                                    By:        /s/ Frank M. Pacheco (as
16
                                                      authorized on September 26, 2019)
                                                                  Frank M. Pacheco
17                                                         Attorneys for Plaintiff
                                                           GAYLE W. BROWN
18

19

20                                             ORDER

21

22            IT IS SO ORDERED that:
23            1.   Plaintiff shall file its Third Amended Complaint within 7 days of the date of
24   this order.
25            2.   Defendant’s response is due within 14 days of the filing date of the
26   Third Amended Complaint.
27   //////
28
                                                  2
                   JOINT STIPULATION FOR PLAINTIFF TO FILE THIRD AMENDED COMPLAINT
     62828995v.1
 1            3.   Plaintiff has stipulated to provide documents relevant to the new allegations
 2   in the Third Amended Complaint without any requirement for Defendant to serve
 3   requests for production for those documents and that those documents shall be provided
 4   by April 2, 2020.
 5   DATED: April 7, 2020.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  3
                   JOINT STIPULATION FOR PLAINTIFF TO FILE THIRD AMENDED COMPLAINT
     62828995v.1
